Title: From Benjamin Franklin to [Lebègue de Presle], 4 October 1777
From: Franklin, Benjamin
To: Lebègue de Presle, Achille-Guillaume


Sir
Passy, Oct. 4 1777
I am much oblig’d by your Communication of the Letter from England. I am of your Opinion that a Translation of it will not be proper for Publication here. Our Friend’s Expressions concerning Mr. Wilson will be thought too angry to be made use of by one Philosopher when speaking of another; and on a philosophical Question. He seems as much heated about this one Point, as the Jansenists and Molinists were about the Five. As to my writing any thing on the Subject, which you seem to desire, I think it not necessary; especially as I have nothing to add to what I have already said upon it in a Paper read to the Committee who ordered the Conductors at Purfleet, which Paper is printed in the last French Edition of my Writings. I have never entered into any Controversy in defence of my philosophical Opinions; I leave them to take their Chance in the World. If they are right, Truth and Experience will support them. If wrong, they ought to be refuted and rejected. Disputes are apt to sour ones Temper and disturb one’s Quiet. I have no private Interest in the Reception of my Inventions by the World, having never made nor proposed to make the least Profit by any of them. The King’s changing his pointed Conductors for blunt ones is therefore a Matter of small Importance to me. If I had a Wish about it, it would be that he had rejected them altogether as ineffectual, For it is only since he thought himself and Family safe from the Thunder of Heaven, that he dared to use his own Thunder in destroying his innocent Subjects.
Be pleased when you write to present my respectful Compliments and Thanks [to] Mr. Magellans. I have forwarded your Letter to your Brother, and am with great Esteem, Sir Your most obedient humble Servant
B Franklin
